DISMISS and Opinion Filed September 14, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00339-CV

               PATRICIA MCALISTER, Appellant
                           V.
  DAVID CURTIS SHAFER; WINSTON KNOX; WOOTEN AND SONS
 ENTERPRISE, LLC; JONATHAN COLEMAN; AND CENTRAL TEXAS
               DACHSHUND RESCUE, Appellees

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-02038-A

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                         Opinion by Chief Justice Burns
      By notice of appeal filed April 13, 2022, appellant challenges “the judgment

signed by the [trial] court on March 14, 2022.” Because the clerk’s record did not

reflect the trial court had signed a judgment or order on that date or since then, we

questioned our jurisdiction over the appeal. See Farmer v. Ben E. Keith Co., 907

S.W.2d 495, 496 (Tex. 1995) (per curiam) (appellate timetable begins to run from

date written judgment or appealable order is signed). We directed appellant to file

a letter brief addressing our concern no later than June 27, 2022, and subsequently

extended the deadline twice, making the letter brief last due August 22, 2022.
      Our order granting the last extension cautioned appellant that further

extension requests would not be granted and failure to file the brief by August 22

could result in dismissal of the appeal without further notice. See TEX. R. APP. P.

42.3. Rather than filing the letter brief, appellant has filed another extension motion.

Having cautioned her that further extension requests would not be granted, we deny

the motion.

      On the record before us, we dismiss the appeal. See id. 42.3(a); Ben E. Keith,

907 S.W.2d at 496.




                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE

220339F.P05




                                          –2–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

PATRICIA MCALISTER, Appellant                On Appeal from the County Court at
                                             Law No. 1, Dallas County, Texas
No. 05-22-00339-CV        V.                 Trial Court Cause No. CC-20-02038-
                                             A.
DAVID CURTIS SHAFER;                         Opinion delivered by Chief Justice
WINSTON KNOX; WOOTEN AND                     Burns, Justices Goldstein and Smith
SONS ENTERPRISE, LLC;                        participating.
JONATHAN COLEMAN; AND
CENTRAL TEXAS DACHSHUND
RESCUE, Appellees

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered September 14, 2022.




                                       –3–